Case 1:19-cv-03437-NRN Document 42 Filed 12/23/20 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03437-NRN

THOMAS LOUIS WYMAN,

Plaintiff,

v.

LOUIS MILTON WYMAN,

Defendant.


     ORDER GRANTING DEFENDANT’S SECOND MOTION TO QUASH SUBPOENA
            TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                DIRECTED TO THOMAS THORNBERRY (Dkt. #34)


N. REID NEUREITER
United States Magistrate Judge

        This matter comes before me on Defendant Louis Milton Wyman’s (“Defendant”)

Second Motion to Quash Subpoena to Produce Documents, Information, or Objects

Directed to Thomas Thornberry. Dkt. #34. I heard argument on the Motion on December

18, 2020. See Dkt. #40.

        I will assume the readers’ familiarity with the background of this case as it was

set forth in the November 12, 2020 Order on Discovery Dispute Relating to Alleged

Inadvertent Disclosure of Privileged Communications. Dkt. #32. Briefly, this is a contract

dispute between Plaintiff Thomas Louis Wyman (“Plaintiff”) and his father, the

Defendant, over Defendant’s alleged failure to revise his estate plan for the benefit of

his son in consideration of the son’s forgiveness of a promissory note. Thomas
Case 1:19-cv-03437-NRN Document 42 Filed 12/23/20 USDC Colorado Page 2 of 7




Thornberry was Defendant’s estate planning attorney at Keller Law, LLC. Mr.

Thornberry provided estate planning legal services to Defendant and his wife.

       The disputed subpoena seeks “All documents which relate to Louis Wyman’s will,

trust(s), or estate plan, including written communications/notes to, from, or about Louis

Wyman relating to Louis Milton Wyman’s will, trust(s), or estate plan.” See Dkt. #34-2.

The subpoena does not differentiate between attorney-client privileged documents and

non-privileged documents. Plaintiff asserts that the estate planning documents in the

possession of Mr. Thornberry or Keller Law

       are relevant in these proceedings because they constitute evidence of the
       underlying agreement between the parties to this litigation; specifically,
       that in 2001 the Defendant agreed to devise 1/10 of his estate to the
       Plaintiff, including 1/10 of a life insurance policy from New York Life with a
       $5,000,000 death benefit, in exchange for the forgiveness of the Second
       Note (as defined in the Complaint).

Dkt. #38 at 2.

       In his response to the motion to quash, Plaintiff “acknowledges that

communications protected by the attorney-client privilege are necessarily within the

Subpoena’s scope, and does not seek the disclosure of such communications. The

dispute in this matter appears to pertain exclusively to which documents are—or are

not—privileged.” Dkt. #28 at 4–5. Plaintiff’s response complained that Defendant had

not provided a privilege log distinguishing which statements should be afforded the

privilege. Id. at 5. But Defendant’s reply attaches a privilege log and it appears that only

privileged documents have been so designated. See Dkt. # 37-3. Non-privileged

documents from Mr. Thornberry’s file already have been produced.

       The question before the me, then, is whether the withheld documents relating to

Defendant’s estate planning documents, including copies of his will and trust and



                                             2
Case 1:19-cv-03437-NRN Document 42 Filed 12/23/20 USDC Colorado Page 3 of 7




communications related thereto, are protected by the attorney-client privilege. I find that

they are.

       Federal courts sitting in diversity jurisdiction must apply state substantive law and

federal procedural law. KCOM, Inc. v. Employers Mut. Cas. Co., 829 F.3d 1192, 1196

(10th Cir. 2016). “Rule 501 of Federal Rules of Evidence provides that state law

supplies the rule of decision of privilege in diversity cases.” Frontier Refining, Inc. v.

Gorman-Rupp Co., Inc., 136 F.3d 695, 699 (10th Cir. 1998).

       “The attorney-client privilege applies to ‘confidential matters communicated by or

to the client in the course of obtaining counsel, advice, or direction with respect to the

client’s rights or obligations.’” People v. Madera, 112 P.3d 688, 690 (Colo. 2005) (citing

People v. Lesslie, 24 P.3d 22, 26 (Colo. App. 2000)). The purpose of the attorney-client

privilege is to secure the orderly administration of justice by insuring candid and open

discussion by the client to the attorney without fear of disclosure. Losavio, 533 P.2d at

34. “No blanket privilege for all attorney-client communications exists. [. . .] [I]n deciding

whether the privilege attaches, a trial court must examine each communication

independently.” Wesp v. Everson, 33 P.3d 191, 197 (Colo. 2001). The attorney client

privilege applies only to communications made “in circumstances giving rise to the

reasonable expectation that the statements will be treated as confidential.” Id. (internal

citations omitted). See also D.A.S. v. People, 863 P.2d 291, 295 (Colo. 1993) (noting

more than a mere showing that a communication was made between a client and

attorney is necessary for the privilege to apply, and there must be circumstances

indicating the intention of secrecy). Finally, the party asserting privilege bears the

burden of establishing it. Wesp, 33 P.3d at 198.




                                               3
Case 1:19-cv-03437-NRN Document 42 Filed 12/23/20 USDC Colorado Page 4 of 7




       As an initial matter, I reject Plaintiff’s contention that Keller Law, by not

responding to the subpoena, waived any objection it might have asserted, at least with

respect to the issue before the court; that is, whether the documents sought are

privileged. The client, in this case Defendant, is the holder of the attorney-client

privilege. See State Farm Fire & Cas. Co. v. Griggs, 2018 CO 50, ¶ 16, 419 P.3d 572,

575. “Hence, the privilege may be waived only by the client.” Losavio v. Dist. Court, 188

Colo. 127, 533 P.2d 32, 35 (1975). Defendant has standing to move to quash the

subpoena served upon Keller Law. See Windsor v. Martindale, 175 F.R.D. 665, 668 (D.

Colo. 1997) (“[A] party has no standing to quash a subpoena served upon a third party,

except as to claims of privilege relating to the documents being sought[,]” or “upon a

showing that there is a privacy interest applicable.”). Accordingly, I will move on the

merits of Defendant’s motion.

       “[T]here are few communications that are more confidential than those relating to

the preparation, contents and execution of a will when made within the scope of the

attorney-client relationship, not in the presence of a stranger and not made to the

attorney with the intention that he communicate its contents to someone else.” Will of

Johnson, 488 N.Y.S.2d 355, 357 (N.Y. Sur. Ct. 1985). “The drafting of will, trust, and

estate planning documents is an act undertaken by an attorney and client in confidence

whereby the client discloses significant details regarding financial holdings and

arrangements.” Edwards v. Edwards, 2019-Ohio-5413, ¶ 14, 151 N.E.3d 6, 10. See also

Krischbaum v. Dillon, 58 Ohio St. 3d 58, 62–63, 567 N.E.2d 1291, 1296 (1991)

(“Seldom is the client’s dependence upon, and trust in, his attorney greater than when,

contemplating his own mortality, he seeks the attorney’s advice, guidance, and drafting




                                               4
Case 1:19-cv-03437-NRN Document 42 Filed 12/23/20 USDC Colorado Page 5 of 7




skill in the preparation of a will to dispose of his estate after death. These consultations

are often among the most private to take place between an attorney and his client. The

client is dealing with his innermost thoughts and feelings, which he may not wish to

share with his spouse, children and other next of kin.”); In re Guardianship of York, 723

P.2d 448, 451 (Wash. App. 1986) (“A will, drawn by a lawyer at the direction of a client ,

contains the very essence of the communications from the client relating to his or her

wishes, intentions, and desires with respect to the disposition of their property.”).

       Thus, “it can hardly be doubted that the execution and especially the contents of

wills are impliedly desired by the client to be kept secret during his lifetime, and are

accordingly a part of his confidential communication.” Fields v. Dep’t of Revenue, No.

TC-MD 040659E, 2005 WL 3108209, at *2 (Or. T.C. Nov. 17, 2005) (alterations omitted)

(quoting 8 J. Wigmore, Evidence § 2314 (McNaughton rev 1961)). Indeed,

       Courts have on several occasions addressed the issue of disclosure or
       surrender of a living testator’s will to a person other than the testator.
       Numerous cases have held or recognized, apparently without exception,
       that where a will has been prepared by an attorney, its contents are
       protected from disclosure or surrender, at least during the testator’s
       lifetime, by the attorney-client privilege. There appear to be no special
       rules governing the applicability of the privilege in this context; courts have
       simply recognized that communications with an attorney concerning a will
       (and, by extension, the will itself) are as privileged as any other attorney-
       client communication.

       Tim A. Thomas, Annotation, Involuntary Disclosure or Surrender of Will Prior to

Testator’s Death, 75 A.L.R.4th 1144 §§ 2, 3 (1990). In short, “[c]ommunications with an

attorney concerning preparation and drafting a will and the will itself, [are] as privileged

as any other attorney-client communications.” Compton v. W. Volusia Hosp. Auth., 727

So. 2d 379, 382 (Fla. Dist. Ct. App. 1999). See also Edwards, 151 N.E.3d at 10 (“The




                                              5
Case 1:19-cv-03437-NRN Document 42 Filed 12/23/20 USDC Colorado Page 6 of 7




privilege also applies to any communications, such as drafts and discussions relating to

that purpose, which are made in confidence by the client.”).

       This has long been the law in Colorado. In 1905, the Colorado Supreme Court

stated, “Undoubtedly, while the testator lives, the attorney drawing his will would not be

allowed, without the consent of the testator, to testify to communications made to him

concerning it, or to the contents of the will itself[.]” In re Shapter’s Estate, 35 Colo. 578,

587, 85 P. 688, 691 (1905) (quoting Doherty v. O’Callaghan, 157 Mass. 90, 93, 31 N.E.

726, 727 (1892)). Only after the testator’s death may an attorney testify about client

communications relating to the deceased client’s will. See Wesp, 33 P.3d at 200. The

same holds true in other jurisdictions. See, e.g., Morrow v. Pappas, 2017 IL App (3d)

160393, ¶ 27, 90 N.E.3d 501, 511 (“Where an attorney prepares a will for a client and

witnesses the same, the privilege only exists during the lifetime of the client.”); United

States v. Osborn, 561 F.2d 1334, 1340 (9th Cir. 1977) (“[T]he general rule with respect

to confidential communications between attorney and client for the purpose of preparing

the client’s will is that such communications are privileged during the testator’s lifetime

and, also, after the testator’s death unless sought to be disclosed in litigation between

the testator’s heirs, legatees, devisees, or other parties, all of whom claim under the

deceased client.”).

       Defendant is alive. Therefore, his communications with Mr. Thornberry

concerning the preparation of his will and trust, while perhaps relevant, remain

privileged and not discoverable.1 Defendant’s counsel has reviewed Defendant’s estate



1 I previously deemed the attorney-client privilege waived as to a November 11, 2019
letter from Defendant to Mr. Thornberry because I found that Defendant failed to show
that he took reasonable steps to prevent the inadvertent disclosure of the letter. See

                                               6
Case 1:19-cv-03437-NRN Document 42 Filed 12/23/20 USDC Colorado Page 7 of 7




planning file retained at Keller Law and provided a privilege log of the contents. The

privilege log fairly describes documents within that file considered to be privileged.

Defendant represents that any documents not privileged have already been produced or

are already in the possession of the Plaintiff. See Dkt. #37-3 (Privilege Log for File

Received from Keller Law, LLC in Relation to Plaintiff’s Second Subpoena to Produce

Documents). Plaintiff is entitled to nothing more from Mr. Thornberry or Keller Law.

       For the foregoing reasons, it is hereby ORDERED that Defendant’s Second

Motion to Quash Subpoena to Produce Documents, Information, or Objects Directed to

Thomas Thornberry (Dkt. #34) is GRANTED.


Date: December 23, 2020                          _______________________
                                                 N. Reid Neureiter
                                                 United States Magistrate Judge




Dkt. #32. No such waiver has been demonstrated as to the relevant estate planning
documents at issue here.

                                             7
